Order entered March 4, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-01667-CV

IN THE MATTER OF VANE MONYENCHE FRASURE AND JAMES ANDREWS FRASURE

                         On Appeal from the 292nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. CV13-00376

                                              ORDER
        By order entered January 24, 2014, we directed Dallas County District Clerk Gary Fitzsimmons

to file the clerk’s record no later than February 21, 2014. To date, he has not complied. Accordingly,

we ORDER Mr. Fitzsimmons to file the record within FIVE (5) DAYS of the date of this order. If the

record is not filed by the date specified, we will utilize the available remedies to obtain the record,

which may include ordering Mr. Fitzsimmons to show cause why he should not be held in contempt for

failure to comply with this Court’s orders.

        We DIRECT the Clerk of the Court to send a copy of this order, by electronic transmission, to

all parties and to:

Gary Fitzsimmons
Dallas County District Clerk
George Allen Sr. Courts Building
133 N. Riverfront Blvd., 4th Floor
Dallas, Texas 75207.



                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE